149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Gary John CATES, Appellant.
No. 97-4356.
United States Court of Appeals, Eighth Circuit.
Submitted April 14, 1998.Filed May 7, 1998.

Appeal from the United States District Court for the Northern District of Iowa.
Before McMILLIAN, BOWMAN,1 and MURPHY, Circuit Judges.
PER CURIAM.


1
Gary John Cates, who pleaded guilty to several federal criminal charges and was sentenced thereon, appeals.  His sole contention is that the District Court2 erred in declining to make a finding regarding his objection to information set forth in the presentence report to the effect that a 1985 conviction for aggravated battery was based on allegations of rape.  As the District Court noted in ruling that it would not strike this material from the report, it was not necessary for sentencing purposes to resolve the factual dispute raised by Cates's objection, for it had no effect on the length of Cates's sentence.  Contrary to Cates's argument, the court's response to his objection satisfied Federal Rule of Criminal Procedure 32(c).  See United States v. Beatty, 9 F.3d 686, 689 (8th Cir.1993).  Because no error of law appears, the judgment of the District Court is


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Pasco M. Bowman became Chief Judge of the United States Court of Appeals for the Eighth Circuit on April 18, 1998


2
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa